Title: To Benjamin Franklin from William Strahan, 2 August 1775
From: Strahan, William
To: Franklin, Benjamin


London, August 2. 1775.
Having wrote You April 8. June 7. and July 5. this is the Fourth Letter I have sent you since you left Us. I have in Truth Nothing new to convey to you, and only write now in Consequence of my Promise of doing so every Packet till your Return, which I still hope will be towards the Fall.
It was with the utmost Concern I heard the News of the late Battle at Boston, not only on Account of the Loss on both Sides, but as it widens the Breach, and renders all Hopes of Reconciliation more difficult and more distant than ever. Here is now a civil War broke out in good earnest, the final Consequences of which nobody can pretend to ascertain. What Pity it is that no Means can be found to stop it’s Progress. For after we have slaughtered and distressed one another till we are weary, the Contest must end either in a final Separation, which I believe neither Side wishes for, or in an Accommodation, which may as well be proposed now, as at the Conclusion of a bloody, expensive and unnatural Civil War. I have only therefore to repeat my earnest Sollicitations, that you will exert every Nerve to prevent the farther Effusion of Christian Blood, and to promote a final and just Settlement of our Differences, such as may leave America every Species of Liberty they can reasonably wish for, and Brittain the just Supremacy over her Colonies, to which you say yourselves she is entitled, and which equally tends to the Happiness and Protection of the whole Empire. But I am afraid this is not the Time for the Voice of Reason to be attended to. Moderation cannot indeed be expected to grow amidst such violent Convulsions; but I hope you will not cease to do your best to put a Period to the Distresses of your Native Country, which as it is the chief Seat of the War must suffer prodigiously, should it be much longer protracted.
Here I will not say we are unanimous, but nearly so, to carry on the War with the utmost Vigor. Great Preparations are making to send more Troops and more Ships with all possible Expedition. The Honor and Dignity of the Crown, as well as the Commercial Interests of this Kingdom are, in the Opinion of the most dispassionate and impartial, all at Stake, and merit our utmost Exertions. You will doubtless smile at our Credulity, and think that you are able to repel every Force we can bring against you. Perhaps you may; but not without paying dearly for it in a Variety of Ways, which may render ultimate Victory itself a dear Purchase. Every Part of the British Empire must sensibly feel, and be affected by the weakening of the Whole, and whether Success leans to the one Side or to the other, we shall all, in the long Run be considerable Losers.
I hear the Congress are once more to address the King. If they do, and they should propose such Terms as can be deemed in any Shape admissible, a Stop may still be put to this Carnage, and all may yet be well. But as this Address is like to be the last Overture to Accommodation, I hope You have taken Care that it is conceived in proper Terms. Doubtless it would be submitted to your Correction. You know full well the Temper of the People here, and you must be sensible that your Countrymen may have in many Instances mistaken the Voice of Faction for the real Sense of the Nation at large. Even a Change of Ministry, an Event which I still think at a very great Distance, would make no material Alterations in the Measures now pursuing. I hope therefore you will not much lean to this Conception. By no Means think of insisting upon Conditions to which the British Legislature cannot listen, but come over next October or November, when the Parliament will certainly meet, with such fair and equitable and moderate Proposals as will shew to all Mankind how desirous, how sollicitous, you are to put an End to the Quarrel. In this case you may depend on the zealous Support and Assistance of all good Men, in which Number I reckon our gracious Sovereign, as well as a very great Majority of His Servants, who I am certain as they have no Interest earthly in taking Part against you, are excellently well disposed to do every Thing in their Power in Consistence with what they conceive to be their indispensable Duty, to spread the Blessings of British Liberty in the fullest Extent, to the most remote Corners of their Master’s Dominions.
I have not yet had the Pleasure to hear from you, but expect it soon. I am in Expectation of seeing you here before Winter, and that you will be the happy Instrument in the Hands of Providence of restoring Peace and Harmony and Unanimity to British Subjects every where.  
Will. Strahan.
To Dr. Benjamin Franklin.Copy.
 
Docketed: London, August 2, 1775 Copy of a Letter from William Strahan Esqr to Dr Benjamin Franklin
